IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
ZAKARIA AL-BAIDANY, )
Petitioner, §

) Civil Action NO. 05-023 80 (CKK)
vs. )
BARACK oBAMA, er al., §
)
Respondents. )
)

ORDER

Upon consideration of the parties’ joint motion for a stay, it is hereby

ORDERED that this case shall be stayed.

IT IS FURTHER ORDERED that either party may request that the Court lift the stay at
any time and on any grounds

IT IS FURTHER ORDERED that the Protective Order in place in this action shall
remain in force during the stay.

IT IS FURTHER ORDERED that the parties shall file a joint status report sixty (60)
days after entry of this Order advising the Court of any change in circumstances.

SO ORDERED

Date:z:¢é , §§ ,2009

C?/¢~ >§MW

United States District Judge